The stated form of discipline in the revised conditional guilty
                   plea agreement provides for a 1-year stayed suspension with a 90-day
                   actual suspension and the following conditions: (1) probation for 2 years,
                   during which Dumbrigue must submit quarterly reports to the Bar, stay
                   out of trouble, and not be the subject of any grievances that result in
                   actual discipline; (2) as Dumbrigue already obtained a mental-health
                   evaluation, follow up with any recommendations and provide updates as to
                   treatment in the quarterly reports; (3) maintain a Bar-approved mentor to
                   monitor Dumbrigue's practice and submit quarterly reports to the Bar,
                   with the mentor ensuring that Dumbrigue has a proper accounting system
                   to track client fees and costs, that cases are properly filed and calendared,
                   and that Dumbrigue does not have more than 25 active bankruptcy cases
                   at any time; (4) complete a total of 10 additional CLE credits in the area of
                   office management and provide proof of attendance; (5) pay restitution in
                   the total amount of $4,859 within 1 year; 2 (6) participate in the fee dispute
                   process and be bound by the State Bar Fee Dispute Committee's decision if
                   former client Treena Leonard files a fee dispute; (7) submit quarterly
                   reports to the Bar detailing his place of employment, number of active
                   bankruptcy cases, areas of practice, restitution payments, treatment
                   progress (if recommended by medical expert), and any issues that may
                   have developed; and (8) pay the actual costs of the disciplinary
                   proceedings, excluding Bar Counsel and staff salaries, within 1 year.




                         2The restitution shall be paid to the following former clients in the
                   indicated amounts: Marian Clark, $1,499; Kevin Posner, $2,000; Vincente
                   Acosta, $1,100; and Lucille Brown, $260.



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    elA
                                 This court's automatic review of a disciplinary panel's findings
                   and recommendations is de novo, SCR 105(3)(b); In re Discipline of Stuhff,
                   108 Nev. 629, 633, 837 P.2d 853, 855 (1992), and therefore we "must
                   examine the record anew and exercise independent judgment," In re
                   Discipline of Schaefer,    117 Nev. 496, 515, 25 P.3d 191, 204 (2001).
                   Although we are not bound by the disciplinary panel's recommendations,
                   those recommendations are persuasive. Id.
                                 Having reviewed the record, we conclude that the revised
                   conditional guilty plea should be approved in its entirety. See SCR 113(1).
                   We hereby impose a 1-year stayed suspension with an actual suspension of
                   90 days commencing from the date of this order. Additionally, Dumbrigue
                   must comply with all of the conditions in the plea agreement, as outlined
                   above. The parties shall comply with the applicable provisions of SCR 115
                   and SCR 121.1.
                                 It is so ORDERED.



                                                          Lee-ct.1   , C.J.
                                             Hardesty



                   Parraguirre



                   Gibbons




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    me,
                  DOUGLAS and SAITTA, JJ., dissenting:

                             We would reject the conditional guilty plea agreement because
                  the stated form of discipline is insufficient in relation to Dumbrigue's
                  conduct. Accordingly, we dissent.


                                                                                  J.



                                                                                  J.




                  cc: Chair, Southern Nevada Disciplinary Board
                       Michael J. Warhola
                       Bar Counsel, State Bar of Nevada
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       Perry Thompson, Admissions Officer, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 194'A    4e